Citation Nr: 0322594	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1977 and periodically on active duty for training in 
the United States Army National Guard in 1988 and 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  The case has been 
previously before the Board on several occasions.  In 
September 1999, the Board remanded the case in order to 
schedule the veteran for a Travel Board hearing.  The veteran 
subsequently testified at such a hearing before the 
undersigned Member of the Board in May 2000.  A transcript of 
the hearing testimony has been associated with the claims 
file.  In July 2000, the Board denied the veteran's claim for 
service connection for a low back disorder on the basis that 
it was not well grounded, and remanded the veteran's 
psychiatric claim.  While the veteran's appeal on his 
psychiatric claim was pending, the requirement that a 
claimant submit a well grounded claim in order to trigger 
VA's duty to assist was eliminated by the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Thus, in October 2001, the Board remanded the veteran's low 
back disability claim for readjudication by the RO in 
accordance with the VCAA.  The case is now again before the 
Board for appellate adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The record does not contain competent medical evidence 
that the veteran's post-service low back disability is due to 
an injury incurred in service or is otherwise related to 
service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).  For the reasons provided below, the Board finds that 
its consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The veteran was notified in the RO's August 1997 rating 
decision that the criteria for service connection for a low 
back disorder had not been met.  The rating decision, the 
December 1997 statement of the case (SOC), and the October 
2001 supplemental statement of the case (SSOC), and the July 
2000 Board decision informed the veteran of the evidence 
needed to substantiate his claim.  In a letter dated in March 
2003, the RO notified the veteran of the evidence he should 
provide and which evidence would be retrieved by VA.  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
have been satisfied.  See Quartuccio, supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records as well as VA and private medical 
records identified by the veteran.  The Board has also 
afforded the veteran a VA examination for the purpose of 
determining the etiology of his low back disability.  
Additionally, the veteran was provided a hearing before a 
Member of the Board.  The Board therefore finds that 
additional development is not required.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records 
are negative for any complaints, treatment or diagnosis of a 
low back disorder.  Specifically, at the time of an October 
1974 in-service examination, no physical defects were noted.  
Likewise, the veteran's July 1976 separation examination 
reflected no defects of the spine or musculoskeletal system.  
The veteran indicated that he considered himself to be in 
"good health."

A December 1988 National Guard enlistment examination 
reflected that the veteran's spine and musculoskeletal system 
were "normal."  The veteran reported that he had never had 
"recurrent back pain."  Further, the veteran reported that 
he had never had any illness or injury other than a 1972 
appendectomy and broken bones in his lower right arm at age 
ten.

An emergency room record from Coosa Valley Baptist Medical 
Center, dated in April 1995, reflects that the veteran 
presented with complaints of pain in the right lower back and 
pain on voiding, which had started the previous day.  
Diagnosis was of musculoskeletal back pain.  In October 1995, 
the veteran presented again at this facility, describing an 
injury to his back incurred earlier that month, when he fell 
in a Wal-Mart store.  Diagnosis was of, in pertinent part, 
lumbosacral strain and status post fall at Wal-Mart, October 
4.  A November 1995 MRI, also taken at the Coosa Valley 
Baptist Medical Center, reflects (1) lateral recess 
encroachment at the L4/L5 level, secondary to zygoapophyseal 
synovial facet joint or hypertrophic disease; (2) severe 
posterior bulge of the disc at the L4/L5 level with evidence 
of early degeneration of this disc; and (3) posterior 
protrusion of disc material with possible herniation of the 
nucleus pulposus superiorly on the right just above the L5/S1 
disc space.  A December 1995 CT scan revealed small central 
disc protrusion at the L4/L5 level with some effacement of 
the thecal sac, particularly on the left.  A larger central 
disc protrusion at L5/S1appeared to extend somewhat into the 
right neuroforamen laterally, and with resultant decreased 
filling of the right S1 nerve rootlet.  That month, the 
veteran underwent an epidural injection, which he tolerated 
well.

In January 1996, the veteran was seen again at Coosa Valley 
Baptist Medical Center for follow-up of a second epidural 
block.  He reported that he had almost complete relief of 
pain, and was "completely comfortable."  Diagnosis was of 
degenerative disc disease, with herniated nucleus pulposus, 
lower lumbar level.

An August 1996 outpatient treatment record from the 
Birmingham VAMC reflects the veteran's complaints of low back 
pain and a history of a fall in October 1995, when he had 
landed on his back.  On physical examination, non-specific 
back tenderness was noted.  Diagnostic impression was of 
musculoskeletal pain.  An outpatient note, dated the 
following month, reflects continued complaints of back pain.

The veteran was afforded a VA spine examination in May 1997, 
at which time he reported that he fell on "some rocks" in 
1974 and injured his lower back, causing muscle damage.  He 
also reported that he slipped and fell in Germany in 1976.  
He claimed that he was treated conservatively on both 
occasions.  The veteran also reported that he re-injured his 
back in October 1995, when he fell in a Wal-Mart store.  The 
veteran complained that he had "intense" low back pain, 
which worsened when he moved.  He stated that he could not 
bend over or pick up more than 25 pounds of weight without 
increased low back pain.  He also reported pain in the mid-
cervical spine posteriorly when he moved his head.  Upon 
objective evaluation, the veteran had generalized tenderness 
over the lumbosacral area to palpation.  Clinical diagnosis 
was of chronic lumbosacral strain and chronic cervical pain 
of undetermined etiology.  The examiner noted that the 
veteran had a coexistent diagnosis of severe depression.

Treatment records from the Tuscaloosa VAMC, dating from May 
1997 to July 1998, reflect a diagnosis of degenerative disc 
disease of the lumbosacral spine.  A July 1997 x-ray of the 
lumbosacral spine reveals lumbar vertebral bodies which were 
normal in height and alignment.  No significant disc space 
narrowing was seen, and facet joints appeared normal.  Very 
early atherosclerotic calcification was suspected in the 
abdominal aorta at the L3 level.  No significant abnormality 
of the lumbar spine was identified.  In July 1998, the 
veteran reported a history of chronic back pain, due to the 
L4/L5 vertebrae bulging, resulting from a fall two years 
previously.  Another medical note dated in the same month, 
reflects the veteran's belief that his chronic back pain 
resulted from his fall in 1995.  Hot packs and ultrasound to 
the low back were recommended.

In May 2000, the veteran provided testimony at a Travel Board 
hearing with respect to his low back disorder.  He stated 
that he had worked as an emergency flight medic during 
service, and had injured his back when jumping out of 
helicopters to reach accident sites.  The veteran testified 
that following his injury, he went to sick call for a 
backache, when his back was x-rayed.  He reported that he was 
told that he had a "muscle problem" and was given muscle 
relaxers over a period of years.

An August 2001 psychiatric treatment record from the Houston 
Medical Center also reflects the veteran's complaints of back 
and ankle pain, which he attributed to jumping out of 
helicopters.

Analysis.  The veteran contends that he currently suffers 
from a low back disability as a result of either one or two 
injuries incurred during his military service.  However, the 
Board concludes that the evidence tending to support the 
veteran's claim is outweighed by evidence against the claim.  
Specifically, the veteran's service medical records are 
completely negative for complaints of, treatment for, or a 
diagnosis of a back disorder.  On the contrary, the veteran's 
July 1976 separation examination reflected no defects of the 
spine or musculoskeletal system.  Further, at the time of a 
December 1988 National Guard enlistment examination, over ten 
years later, the veteran reported that he had never had an 
injury or illness other than an appendectomy and broken bones 
in his right arm.  At that time, the medical examiner 
described the veteran's spine as "normal."

Moreover, there is no evidence of medical treatment for a low 
back disability until 1995, approximately twenty years after 
service.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  The United 
States Court of Appeals for the Federal Circuit affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised.  Id; 
see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. April 
1, 2002) (en banc) ("negative evidence" could be considered 
in weighing whether the evidence in a case meets the 
preponderance of the evidence standard).

When the veteran did seek treatment for his low back, it was 
immediately following an October 1995 injury to his back 
following a fall at Wal-Mart.  Moreover, the veteran 
attributed his back pain to the post-service Wal-Mart injury 
on several occasions in 1996 and 1998, when reporting his 
medical history to treating physicians.  

Moreover, in May 1997, a VA examiner noted that the veteran's 
low back disability was of unknown etiology.  With respect to 
the veteran's claim that the disability was incurred in 
service, the Board notes that examination of 38 C.F.R. 
§ 3.102 shows that VA recognizes a difference between the 
words "probability" and "possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

(emphasis added).  The Board further finds that obtaining an 
additional medical opinion regarding a nexus to service would 
be a futile exercise, as any such opinion would of necessity 
be based on the veteran's own reported history, since there 
is no contemporaneous, objective medical evidence of any back 
disability in service, or for many years thereafter.  See 
38 C.F.R. § 3.159.

Finally, although the veteran has provided his opinion 
regarding the etiology of his current low back disability, he 
is not competent to render an opinion regarding medical 
causation.  Generally, a layperson is capable of opining only 
with respect to his or her symptoms; a layperson may not 
opine on matters requiring medical knowledge, such as the 
etiology or diagnosis of symptoms.  See Espiritu, supra.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, as set forth above, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

